The so-called option agreement was invalid as an option to purchase land or as a contract for the purchase, for many reasons. It was not entitled to record under the recording laws of this State. It was not a cloud upon any land title and was not an instrument upon which specific enforcement could rest.
Assuming that George M. Keene was the beneficial owner of the land described in the bill, that Ida L. Keene merely held the legal title in trust for him, the so-called option agreement was not such an instrument as could be enforced against him and his wife not only because it was not executed according to the forms required by statute but because it is deficient in two essential elements of a contract for the sale of land. The two missing elements are definiteness of terms and certainty of description.
The bill therefore made no case for the relief prayed nor did the answer set up any basis for affirmative relief and considered merely as an answer to the bill it was merely a reply to irrelevant and immaterial allegations the truth or falsity of which in no wise affected the complainants' status with reference to the land described nor the title held by her. The so-called contract is a nullity; the record of it is also. Therefore there was no equity in the bill and no merit in the answer.
I apprehend that such was the chancellor's thought when he dismissed the bill and there was no error in his order.